—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 5, 1996, which assessed American Lenders Service Company of New York City for additional contributions based on remuneration paid to motor vehicle repossessors.
The Unemployment Insurance Appeal Board ruled that American Lenders Service Company of New York City (hereinafter Lenders), a company engaged in the business of motor vehicle repossession, exercised sufficient direction and control over the activities of the individuals whom it engaged as repossessors to establish an employment relationship (see, Matter of Rivera [State Line Delivery Serv.—Roberts], 69 NY2d 679, 682, cert denied 481 US 1049). Various indicia of employment were shown to exist including evidence that Lenders gave these individuals specific assignments regarding the vehicles to be repossessed and required them to submit prompt oral and written reports regarding their repossession efforts, with all of the paperwork to be entered on Lenders’ forms. While the record contains some evidence which might support a contrary conclusion, there is nonetheless substantial evidence supporting the Board’s decision (see, Matter of Lafayette Stor. & Moving Corp. [Hudacs], 197 AD2d 742, 743, lv denied 83 NY2d 758).
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decision is affirmed, without costs.